_ Case 1:19-cv-02396-ELH Document 13 Filed 09/10/19 Page 1 of 4

Case 1:19-cv-02396-ELH Document 12 Filed 09/10/19 rage iot4

US € patel
. co
OISTRIG OF et APY Pup

IN THE UNITED STATES DISTRICT COUR¥ SEP 19 PM 5:17
FOR THE DISTRICT OF MARYLAND:

: ee CLER:
Baltimore Division meh 5 ha ICE

MITSUKO MAEDA * BY.

Petitioner, *
v. * Civil No.: 1:19-cv-02396-ELH
TOMMY KWOKWING WONG *

Respondent. *
* * * * * / * * * * * * * *

ORDER

The Convention on the Civil Aspects of International Child Abduction, done at The Hague
on October 25, 1980; International Child Abduction Remedies Act, 22 U.S.C, § 9001 ef seq.

On September 5, 2019, the Court held a Show Cause Hearing pursuant to the 1980
Convention on the Civil Aspects of International Child Abduction (the “Hague Convention”), the
International Child Abduction Remedies Act (““ICARA”), and the Federal Rules of Civil
Procedure. The parties are the parents of two minor children, T.M., born in 2009, and H.M., born
in 2011 (the “children”). This matter is before the Court on a Petition for Return of Children to
Japan filed by the Petitioner, Mitsuko Maeda (the “Mother”’) (ECF #1). The Mother alleges that
the Respondent, Tommy Kwokwing Wong (the “Father”) wrongfully retained the children in the
United States from Japan. The Court has scheduled an evidentiary hearing beginning on
November 12, 2019. The Court’s inquiry in Hague Convention cases is limited to the merits of
the claim for wrongful retention and, if asserted, whether or not any of the narrow discretionary
exceptions to return apply. It is not the mandate of this Court to determine custody.

In consideration of the issues before the Court, the Court finds it appropriate to appoint a

Guardian ad Litem (“GAL”) pursuant to Federal Rule of Civil Procedure 17(c). The parties’
Case 1:19-cv-02396-ELH Document13 Filed 09/10/19 Page 2 of 4

Case 1:19-cv-02396-ELH Document 12 Filed 09/10/19 Page 2 of 4

counsel have confirmed that Melissa Kucinski, Esquire has agreed to the appointment as GAL

for the children. It is therefore this { O es of fe ot : , 2019, hereby:

 

1. ORDERED that Melissa Kucinski, Esquire, MK Family Law, 1717 K Street,
NW, Suite 900, Washington, D.C. 20006, (202) 713-5165, melissa@mkfamilylawfirm.com, is
hereby appointed as the Guardian ad Litem for the minor children, T.M., born in 2009, and H.M.,
born in 2011; and it is further

2, ORDERED that the GAL shall be compensated at the rate of $250.00 per hour.
The parties shall equally divide the costs for the GAL and any expenses incurred by her, subject to
the fee shifting statute under ICARA and further order of this Court; and it is further

3. ORDERED that the GAL shall conduct an independent and impartial investigation
into the facts relevant to the Petition for Return of Children to Japan and any exceptions raised by
the Father; and it is further

4. ORDERED that the GAL shall participate in mediation between the parties; and it
is further

5. ORDERED, that the parties, counsel for the parties, and all persons who are
custodians of records pertinent to the appointment of counsel for the children, and all persons
who otherwise have privileged or confidential information pertaining to the children shall fully
cooperate with the GAL in the performance of the duties instructed by this Court; and it is
further

6. ORDERED, that GAL shall have reasonable access to the children, and to all
otherwise privileged or confidential information, including, but not limited to, any protected
health or medical information, without the necessity of any further Order of Court, or without the

necessity of a subpoena, but upon written request by the GAL together with a copy of this
Case 1:19-cv-02396-ELH Document13 Filed 09/10/19 Page 3 of 4

Case 1:19-cv-02396-ELH Document 12 Filed 09/10/19 Page 3 of 4

Order. The GAL’s access to privileged and confidential information shall be without the
necessity of a signed release, including medical, dental, psychiatric/psychological, social service,
drug and alcohol treatment, law enforcement, and educational records and information; and it is
further

7. ORDERED that the GAL shall have access to the children and, as appropriate in
this case, to all significant persons and relevant environments, including but not limited to, the
parties’ homes and the children’s school; and it is further

8. ORDERED that the parties shall cooperate fully with the GAL, which
cooperation shall include but not be limited to completing and signing release forms authorizing —
the GAL to obtain health care, education, and other information related to the children; providing
the GAL with requested information; answering the GAL’s questions fuily and truthfully; and
making the children available to the GAL upon the receipt of reasonable notice; and it is further

9. ORDERED that this appointment shall terminate thirty (30) days after
completion of the case ending in a judgment, adjudication, decree, or final order from which no
appeal has been taken, and the time allowed for an appeal has expired; and it is further

10. ORDERED that all parties shall serve the GAL with any papers filed in this case.

Dated this JOM ay of (egt "2019.
Cpen BF. foterk—

Ellen L. Hollander, District Judge
United States District Court
for the District of Maryland
Case 1:19-cv-02396-ELH Document13 Filed 09/10/19 Page 4 of 4
Case 1:19-cv-02396-ELH Document 12 Filed 09/10/19 Page 4 of 4

APPROVED AS TO FORM AND CONTENT:

/s/ Leah M, Hauser
Stephen J. Cullen

Kelly A. Powers

Leah M. Hauser

Miles & Stockbridge P.C.
100 Light Street

Baltimore, Maryland 21202
(410) 385-3629

(410) 385-3709 (fax)

scullen@milesstockbridge.com
kpowers@milesstockbridge.com
lhauser@milesstockbridge.com

Attorneys for Petitioner

/s/ Melissa Kucinski

Melissa Kucinski

MK Family Law

1717 K Street, NW, Suite 900
Washington, D.C. 20006

(202) 713-5165
melissa@mkfamilylawfirm.com

Guardian ad Litem

‘sf John J. Condliffe

John J. Condliffe

Levin & Gann, P.A.

502 Washington Avenue, 8'" Floor
Towson, MD 21204

(410) 321-0600

icondliffe@levingann.com

Attorneys for Respondent
